Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 06/24/2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-13 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. R. Giordano et al. [“Redundant-Configuration Scrubbing of SRAM-Based FPGAs”] disclose configuration-redundancy generation and scrubbing including an experimental setup (see, for example, Abstract, Fig. 4). J. Anwer et al. [“FPGA Redundancy Configurations: An Automated Design Space Exploration”] disclose redundancy configurations rated by reliability level, area consumption, latency and dynamic power consumption (see, for example, Abstract, Fig. 3).
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose, teach, or render obvious, taking claim 1 as exemplary, a method for generating a redundant configuration in an FPGA device at least comprising the steps of writing a copy of the configuration data from at least some subsets of the set of programmed frames into at least some subsets of the set of empty frames, - (a) verifying whether the copy is correct by comparing the configuration data read back from the at least some subsets of the set of empty frames against the configuration data read from the at least some subsets of the set of programmed frames, - (b) running a functional test on the design in order to verify if the functionality of the FPGA device is still correct after the step of writing the copy, - (c) measuring a second power consumption of the FPGA device after the step of writing the copy, and verifying whether a variation between the first power consumption and the second power consumption of the FPGA device complies with predefined criteria, and restarting the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851